

115 HR 7289 IH: Fairness for Every Driver Act
U.S. House of Representatives
2018-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7289IN THE HOUSE OF REPRESENTATIVESDecember 12, 2018Mr. Smith of Missouri introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to terminate the credit for new qualified plug-in
			 electric drive motor vehicles and to provide for a Federal Highway user
			 fee on alternative fuel vehicles.
	
 1.Short titleThis Act may be cited as the Fairness for Every Driver Act. 2.Termination and repeal of credit for new qualified plug-in electric drive motor vehicles (a)TerminationSection 30D of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:
				
 (h)TerminationNotwithstanding any of the preceding provisions of this section, this section shall not apply to vehicles placed in service after the date that is 30 days after the date of the enactment of this subsection..
			(b)Repeal
 (1)In generalSubpart B of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by striking section 30D (and by striking the item relating to such section in the table of sections for such subpart).
				(2)Conforming amendments
 (A)Section 38(b) of the Internal Revenue Code of 1986 is amended by striking paragraph (30). (B)Section 1016(a) of such Code is amended by striking paragraph (37).
 (C)Section 6501(m) of such Code is amended by striking 30D(e)(4),. (3)Effective dateThe amendments made by this subsection shall apply to taxable years beginning after the date that is 1 year and 30 days after the date of the enactment of this Act.
				3.Federal Highway user fee on alternative fuel vehicles
			(a)Imposition of fee
 (1)In generalSubtitle D of the Internal Revenue Code of 1986 is amended by adding at the end the following new chapter:
					
						50AAlternative fuel vehicle highway user fee
							
								Sec. 5000D. Alternative fuel vehicle highway user fee.
							5000D.Alternative fuel vehicle highway user fee
 (a)In generalThere is imposed a user fee on any alternative fuel vehicle used in the United States during the taxable year.
								(b)Rate of fee
 (1)In generalThe fee imposed under subsection (a) with respect to any alternative fuel vehicle shall be the product of—
 (A)the average gallons of fuel consumption per vehicle for motor vehicles in the same category as such alternative fuel vehicle, multiplied by
										(B)
 (i)in the case of an alternative fuel vehicle in a category of vehicles which are ordinarily powered by gasoline, the rate of tax under section 4081(a)(2)(A)(i) in effect for the first day of the calendar year, and
 (ii)in the case of an alternative fuel vehicle in a category of vehicles which are ordinarily powered by diesel fuel, the rate of tax under section 4081(a)(2)(A)(iii) in effect for the first day of the calendar year.
											(2)Categories of vehicles
 (A)In generalFor purposes of this subsection, the Secretary, in consultation with the Secretary of Transportation, shall—
 (i)establish categories of similar motor vehicles for purposes of administering this section, and (ii)assign all motor vehicles that are commonly sold in the United States to one of the categories established under clause (i).
 (B)CriteriaIn establishing the categories under subparagraph (A)(i) and assigning motor vehicles to such categories under subparagraph (A)(ii), the Secretary shall consider—
 (i)gross vehicle weight rating, (ii)the number of wheels of the vehicle,
 (iii)the common use of the vehicle, (iv)whether comparable vehicles are ordinarily powered by gasoline or diesel fuel, and
 (v)such other factors as the Secretary, in consultation with the Secretary of Transportation, deems relevant.
 (3)Average gallons of fuel consumptionFor purposes of this subsection, the average gallons of fuel consumption for each category of motor vehicles—
 (A)shall be determined by the Secretary, in consultation with the Secretary of Transportation, taking into account only the motor vehicles in such category that are not alternative fuel vehicles, and
 (B)shall be updated annually. (c)DefinitionsFor purposes of this section—
									(1)Alternative fuel vehicle
 (A)In generalThe term alternative fuel vehicle means any plug-in electric vehicle, any fuel cell electric vehicle, or any other alternative fuel vehicle.
 (B)Plug-in electric vehicleThe term plug-in electric vehicle means a motor vehicle which is propelled to a significant extent by an electric motor which draws electricity from a battery which—
 (i)has a capacity of not less than 4 kilowatt hours, and (ii)is capable of being recharged from an external source of electricity.
 (C)Fuel cell electric vehicleThe term fuel cell electric vehicle means a motor vehicle which is propelled to a significant extent by an electric motor which draws electricity from hydrogen converted to electricity by a fuel cell.
 (D)Other alternative fuel vehicleThe term other alternative fuel vehicle means a motor vehicle (other than a plug-in electric vehicle or a fuel cell electric vehicle) which is propelled to a significant extent by an electric motor which draws power from any source that is not subject to tax under section 4041 or 4081 (determined without regard to any exemption for a specific use).
 (2)Motor vehicleThe term motor vehicle means any vehicle which is manufactured primarily for use on public streets, roads, and highways (not including a vehicle operated exclusively on a rail or rails).
 (d)LiabilityThe fee imposed under this section shall be paid by the person who owns the alternative fuel vehicle.
								(e)Administration and procedure
 (1)In generalThe fee imposed under this section shall be paid upon notice and demand by the Secretary, and shall be assessed and collected in the same manner as taxes. Except as otherwise provided, any reference in this title to tax imposed by this title shall be deemed also to refer to the fee provided by this section.
 (2)Time at which fee collectedAny fee due under this section shall be included with a taxpayer's return under chapter 1 for the taxable year..
 (2)Clerical amendmentThe table of chapters for subtitle D of the Internal Revenue Code of 1986 is amended by adding at the end the following new item:
					
						
							Chapter 50A—Alternative fuel vehicle highway user fee.
 (b)Transfers of fees to highway trust fundSection 9503(b)(1) of the Internal Revenue Code of 1986 is amended— (1)by inserting and fees after the taxes; and
 (2)by striking and at the end of subparagraph (D), by striking the period at the end of subparagraph (E) and inserting , and, and by inserting after subparagraph (E) the following new subparagraph:
					
 (F)section 5000D (relating to alternative fuel vehicle highway user fee).. (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this section.
			